12/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0297


                                      DA 22-0297
                                   _________________

CENTRON SERVICES, INC.,
dba CREDIT SYSTEMS,

             Plaintiff and Appellant,
                                                                     ORDER
      v.

CACHERAL D. DELOREAN,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Cacheral D. Delorean, to all counsel
of record, and to the Honorable Robert B. Allison, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 December 21 2022